Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152758                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                                           Joan L. Larsen,
          Plaintiff-Appellee,                                                                                        Justices


  v                                                                SC: 152758
                                                                   COA: 322108
                                                                   Saginaw CC: 13-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 22, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a healthcare provider has an
  independent or derivative claim against a no-fault insurer for no-fault benefits; (2)
  whether a healthcare provider constitutes “some other person” within the meaning of the
  second sentence of MCL 500.3112; and (3) the extent to which a hearing is required by
  MCL 500.3112.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2016
           p0518
                                                                              Clerk